787 F.2d 589
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOE L. DEAVORS, Plaintiff-Appellantv.GEORGE F. DENTON; THOMAS J. STICKRATH; OHIO DEPARTMENT OFREHABILITATION AND CORRECTIONS, INDIVIDUALLY & IN THEIROFFICIAL CAPACITY; RONALD C. MARSHALL, SUPT.; SOUTHERN OHIOCORRECTIONAL FACILITY, INDIVIDUALLY AND IN HIS OFFICIALCAPACITY, Defendants-Appellees.
85-3857
United States Court of Appeals, Sixth Circuit.
3/11/86

AFFIRMED
S.D.Ohio
ORDER
BEFORE:  MERRITT and WELLFORD, Circuit Judges, and PECK, Senior Circuit Judge.


1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of appellant's informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  Appellant has filed a motion for appointment of counsel.


2
Appellant, Deavors, prepared a civil rights action on September 14, 1982, which was filed in the district court on November 9, 1982.  He alleged that he was denied access to the courts.  Prisoners posses a constitutional right to access to the courts.  Patterson v. Mintzes, 717 F.2d 284 (6th Cir. 1983).  After receiving and considering numerous documents from Deavors, the magistrate filed a report and recommendation recommending that the action be dismissed.  Deavors objected to the recommendation.  The district court adopted the magistrate's report and dismissed the action.  Deavors appealed.


3
Upon review of the record, it appears that the district court did not err in dismissing the action.  The failure of the correctional facility officials to provide appellant with free legal materials did not deny him of access to the courts.


4
It is ORDERED that the motion for counsel be denied.


5
It is further ORDERED that the decision of the district court be affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.